Citation Nr: 0843520	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-03 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to a disability rating higher than 40 percent 
for a lung disability.

3.  Entitlement to a disability rating higher than 40 percent 
for a right shoulder disability from October 4, 2006 to 
January 15, 2007.

4.  Entitlement to a disability rating higher than 30 percent 
for a right shoulder disability since March 1, 2007.


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.

This appeal to the Board of Veterans Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied the veteran's claim for TDIU.  This claim, 
however, must be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC for consideration 
of an extra-schedular rating pursuant to 38 C.F.R. § 4.16(b) 
(2008).

The issues involving increased ratings for the veteran's 
service-connected lung and right shoulder disabilities are 
also addressed in the REMAND portion of the decision below 
and are remanded to the RO via the AMC.  The Board notes 
that, unlike the TDIU claim, it does not have jurisdiction 
over these issues.  Rather, they are being remanded to the RO 
for the issuance of a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  


REMAND 

I.  TDIU Claim

The veteran claims that he is unable to obtain and maintain 
substantially gainful employment because of his service-
connected disabilities, and thus has raised the issue of his 
entitlement to a TDIU.  However, the Board finds that this 
claim must be referred to VA's Director of Compensation and 
Pension Service for consideration of an extra-schedular 
rating pursuant to 38 C.F.R. § 4.16(b).

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age or the 
impairment caused by any disabilities that are not service 
connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, his disabilities may be considered under 
subjective criteria.  If he is unemployable by reason of his 
disabilities, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b).

The Board, however, lacks the authority to grant a TDIU on 
this extra-schedular basis, in the first instance.  See 
Bowling v Principi, 15 Vet. App. 1, 10 (2001). Rather, the 
Board must first refer the claim to the Director of VA's 
Compensation and Pension Service.  See VAOPGCPREC 6-96 (Aug. 
16, 1996), discussing the holding in Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  See, too, Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000).

The veteran has a 40 percent rating for his lung disability 
and a 30 percent rating for his right shoulder disability.  
Therefore, his combined disability rating is 60 percent. See 
38 C.F.R. § 4.25.  Even though one of his disabilities is 
rated as 40-percent disabling, he does not satisfy the 
threshold minimum percentage rating requirements of § 4.16(a) 
for consideration of a TDIU because he does not have a 
combined rating of at least 70 percent.  Thus, he may only 
receive this benefit on an extra-schedular basis by applying 
§ 4.16(b).

The record indicates the veteran's service-connected 
disabilities precludes gainful employment, thereby requiring 
that the claim be referred to VA's Director of Compensation 
and Pension Service for consideration of a TDIU on extra-
schedular basis.  38 C.F.R. § 4.16(b).  This evidence 
includes a medical opinion from R.A.S., M.D., the report of 
his November 2007 VA compensation examination for his lung 
disability, and the report of his December 2007 VA 
compensation examination for his right shoulder disability.

In August 2006, Dr. R.A.S. submitted a letter to the VA 
stating that the veteran's "service related injuries make 
him unemployable at this time, independent of his other 
medical problems."

The report from the veteran's November 2007 VA compensation 
examination for his lung disability also stated that he is 
unemployable.  Based on a review of the claims file for the 
pertinent history, and the clinical findings from the 
objective physical evaluation of the chest and lungs, the VA 
examiner concluded the veteran is "unemployable on account of 
his service-connected status post shrapnel fragment wound, 
right hemithorax, posterior with resection of two ribs, 
lobectomy with residuals and restrictive lung disease." 

Additionally, at the December 2007 VA compensation 
examination for his right shoulder disability, the examiner 
stated that veteran is unemployable.  He also reviewed the 
claims file for the pertinent history and the clinical 
findings from the objective physical evaluation of the right 
shoulder.  This VA examiner concluded "based solely on his 
musculoskeletal service connected disabilities (arthroscopic 
subacromial impingement syndrome, adhesive capsulitis and 
chronic bursitis and muscle injuries group II and IV, right 
scapula) veteran is rendered unemployable."

Although the veteran has additional nonservice-connected 
disorders including diabetes mellitus and coronary artery 
disease, the three medical opinions issued in this case 
agreed that the veteran's service-connected disabilities 
alone were sufficient to render him unemployable.  In any 
event, even when a VA examiner is unable to distinguish or 
differentiate the extent of impairment that is the result of 
service-related factors (i.e., service-connected disability) 
from that which is not (i.e., not service-connected), VA must 
for all intents and purposes presume that all of the 
impairment in question is attributable to service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Hence, these opinions clearly supports the veteran's claim 
that he is unable to secure and maintain substantially 
gainful employment because of his service-connected 
disabilities.  Therefore, the case must be referred to VA's 
Director of Compensation and Pension Service for 
consideration of an extra-schedular rating pursuant to 38 
C.F.R. § 4.16(b).

II.  Increased Ratings Claims

In a March 2007 rating decision, the RO denied the veteran's 
claim for a disability rating higher than 40 percent for a 
lung disability, and granted an increase in his disability 
rating for a right shoulder disability from 30 percent to 40 
percent, effective October 4, 2006.  The veteran filed a 
timely notice of disagreement with respect to both of these 
claims in June 2007.  See 38 C.F.R. §§ 20.201, 20.302 (2008).

The RO issued a second rating decision in November 2007, 
which temporarily increased the veteran's disability rating 
for his right shoulder disability to 100 percent, effective 
January 15, 2007, during his surgery and convalescence but 
then reduced it to 30 percent, effective March 1, 2007.  See 
38 C.F.R. §§  4.29, 4.30; see also AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) (when a rating is increased during the 
pendency of an appeal, but the veteran does not receive the 
highest possible rating, it is presumed that he is continuing 
to appeal for a higher rating unless he expressly indicates 
otherwise.)  

However, the RO has not issued a SOC in response to the 
veteran's notice of disagreement.  The filing of a notice of 
disagreement places a claim in appellate status.  Therefore, 
the failure to issue an SOC in such a circumstance renders a 
claim procedurally defective and necessitates a remand.  See 
38 C.F.R. §§ 19.9, 20.200, 20.201 (2007); see also Manlincon 
v. West, 12 Vet. App. 238 (1999).  The purpose of the remand 
is to give the RO an opportunity to cure this defect by 
having the RO issue an SOC concerning these two issues.

Thereafter, the RO should return the claims file to the Board 
only if the veteran perfects his appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, 
has no authority, to decide the claim).

Additionally, if the reduction in the veteran's disability 
rating from 40 percent to 30 percent contained in the 
November 2007 rating decision was intentional, the RO must 
ensure compliance with the provisions of 38 C.F.R. 3.105(f) 
governing the procedures for reductions.

Accordingly, this case is REMANDED for the following 
consideration:

1.  Refer the veteran's TDIU claim to 
VA's Director of Compensation and Pension 
Service for consideration of a TDIU on an 
extra-schedular basis pursuant to 38 
C.F.R. § 4.16(b).

2.  If the decision remains adverse to 
the veteran, send him and his 
representative an SSOC and give them an 
opportunity to respond before the record 
is returned to the Board for further 
review.

3.  The RO should issue the veteran an 
SOC addressing the claim of entitlement 
to a disability rating higher than 40 
percent for his service-connected lung 
disability and the claim of entitlement 
to a disability rating higher than 40 
percent for service-connected right 
shoulder disability.  The veteran should 
be given an opportunity to perfect an 
appeal by submitting a timely substantive 
appeal in response thereto.  The RO 
should advise the veteran that the claims 
file will not be returned to the Board 
for appellate consideration of this issue 
following the issuance of the statement 
of the case unless he perfects his 
appeal.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


